Title: To Benjamin Franklin from John Paul Jones, 7 August 1780
From: Jones, John Paul
To: Franklin, Benjamin



Honored & dear Sir,L’Orient August 7th 1780
I am honored in due Course with your esteemed favor of the 22d. Ult.— I send this by an Express that has given me no warning, but sets out immediately; so that I have not time to be very particular— The Ariel is in the Road, nearly ready for the Sea— I have taken on Board 146 Chests of Arms and 400 Barrels of Powder; I believe I shall be able to carry very little besides: But this is more than was carried on Board the Alliance by one half the Cannon excepted which took up no Room, being in the place of Ballast. Enclosed I send you a Correspondence I have had here respecting Wages and Prize Money.— I have obtained no answer nor satisfaction whatever from Gourlade & Moylan respecting the Prize Money. Mr. De Montplaisir has at last explained what he means and what I suppose M. de Chaumont has meant by a Roll en Regle. This is what I should never have guessed at— A Ledger stating in French the Account Current of every Man.— His demand has been complied with.— He has at last given up the Idea of commencing the Mens Wages in June who were Enlisted and had served several Months before. But he insists on deducting so much pr. Livre for the Hospital of Invalides.— This I cannot take upon myself to Allow; because these Men the Americans who served with me in the Bonhomme Richard never had any pretentions to that Hospital or received from it any benefit Whatever. And in America I should find myself in utter discredit with the Seamen in General— for I promised these Men when I enlisted them their wages without any deduction at the rate of Five Livres per Dollar— And as Mr. Garneir can tell you I was authorised by the Minister to make with them that Bargain.— But there remains another difficulty.— M. de Montplaisir will only give the means of paying the wages of the few officers and Men of the Bon homme Richard (45 in number) who are now with me in the Ariel.— I can obtain no satisfaction from him respecting the payment of the Wages of Men who have been carried away in Irons and are suffering for my sake in the Alliance after having Fought so bravely by my side in the Bonhomme Richard.— I leave you to judge how these things must distress me, and in what light I must appear to the Worthy Class of Men I am destined to Command in america.— I desire only to be certainly informed in what Bankers Hands of Paris the Wages and Prize Money in question will be Lodged (for I cannot expose myself to the Risque and damages of having my Bills protested should I draw either on any person here or on M. de Chaumont) and that I may be authorised to Draw Bills on that Banker on my arrival in America for the Ballance that may remain due when the Ariel Sails; and that in the meantime I may be furnished with an account of Sales of the Prizes.— As I have no Clerk all the within papers are originals except No. 1. and No. 2. Your Excellency will therefore please to return them to me by the Bearer.— Mr. Gillon of South Carolina has taken much pains to promulgate that you wrote him a Letter with an assurance that the Bon homme Richard was a Privateer. This has already done me much harm; and as it is not true, I beg your Excellency to contradict it.— I am and will be ever with the most profound Esteem and Respect 
Honored and dear Sir Your most affectionate Friend and obliged Servant
Jno P Jones


Private I beg leave to mention a circumstance for your Observation.— The Court sent no orders whatever here either by Express or otherwise to Stop the Alliance by Force.— Landais was a mere Cat’s Paw in the Affair: And as a Friend who really Loves you, I must tell you I am persuaded your malicious Rivals levelled the Blow against You rather than me.
N.B. The Bearer is a Friend of mine the Count de Vauban whose pressing affairs call him back to Paris; but who will arrive here again the 15th. in order to Embark with me.
His Excellency Benjamin Franklin Esqr. &c. &c.

 
Notation: J. P. Jones L’Orient August 7. 1780
